     Case 1:20-cv-00856-NONE-SAB Document 13 Filed 08/25/20 Page 1 of 1

 1

 2

 3
                              IN THE UNITED STATES DISTRICT COURT
 4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 5
                                               FRESNO DIVISION
 6

 7

 8   DAVID McDANIEL,                                     1:20-cv-00856-NONE-SAB

 9                                Plaintiff,             ORDER RE STIPULATION TO EXTEND
                                                         TIME FOR DEFENDANT DIAZ TO
10                   v.                                  RESPOND TO PLAINTIFF’S COMPLAINT

11                                                       (ECF No. 12)
     RALPH DIAZ, et al.,
12                                                       DEADLINE: SEPTEMBER 28, 2020
                                  Defendant.
13

14
              On August 24, 2020, an order was filed granting a stipulation to continue the scheduling
15
     conference in this matter and a stipulation to extend time for Defendant Diaz to respond to the
16
     complaint was filed. In the stipulation, the parties also request that the scheduling conference be
17
     continued. Since the scheduling conference has been continued, the request to continue is denied
18
     as moot.
19
              Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY
20
     ORDERED that Defendant Diaz shall file a responsive pleading on or before September 28, 2020.
21

22   IT IS SO ORDERED.
23
     Dated:     August 25, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                     1
